 MARKO CONTRACTORS425Marko Contractors,Inc.andLaborers'DistrictCouncil of West Virginia,affiliated with the La-borers'InternationalUnion of North America,AFL-CIO. Case 9-CA-19708-314 May 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 24 September 1984 Administrative LawJudge Richard L. Denison issued the attached deci-sion. The Respondent filed exceptions.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and, to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Marko Con-tractors, Inc., Parkersburg,West Virginia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.'Chairman Dotson joins his colleagues in agreeing with the judge thattheRespondent'ssupervisorFink unlawfully interrogated employeeBrowning when Fink asked Browning,"You signed a card,didn't you?"following Browning'sunsuccessful inquiry in February 1983 about beingrecalled to work.In view of the fact that any additional finding of un-lawful interrogation would be duplicative Chairman Dotson finds it un-necessary to pass on the legality of other instances of questioning of em-ployees by Fink which occurred from mid-December 1982 through Janu-ary 1983 at a restaurant and at the jobsite.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at Huntington, West Virginia, onJune 12, 1984. The original charge in Case 9-CA-19708-3was filed by the Union on May 26, 1983, and subse-quently amended on July 14, 1983.1 The complaint,issued July 15, and subsequently amended, alleges thatthe Respondent violated Section 8(a)(1) of the Act byengaging in a number of incidents of unlawful interroga-tion, and threats of discharge and other retaliation if itsemployees selected the Union as their collective-bargain-ing representative. The complaint also alleges that aboutFebruary 17 the Respondent failed to recall ThurmanBrowning from layoff status and discharged him on May6 because of his union activities, in violation of Section8(a)(1) and (3) of the Act.2IAll dates are 1983 unless otherwise specified.2Official notice is taken of the Board's decision inMarko Contractors,269 NLRB 990 (1984), in which the Board denied the General Counsel'smotion for summary judgment in this matter.The Respondent's answer, as amended, denies the alle-gations of unfair labor practices alleged in the complaint.On the entire record in the case, including my consider-ation of the oral argument of counsel for the Respondentand the brief filed by the General Counsel, and observa-tion of the witnesses, I make the followingFINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATIONBased on the allegations of paragraph 2 of the com-plaint,asamended, admitted by the Respondent'sanswer, as amended, I find that the Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act. Furthermore, based on theallega-tions of paragraph 3 of the complaint, admitted by theRespondent's answer, I find that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. CredibilityThe General Counsel called three witnesses in thisproceeding. They are: Dave Wilson, an organizer for theInternationalUnion of Operating Engineers, ThurmanBrowning, the alleged discriminatee in this matter, andWendell Kirk, a former employee of the Respondentwho worked for Marko at the time of the events in issue.Each of these witnesses testified in a positive, candid,clear, and convincing manner. Except for an inability toremember precise dates, a common failing among wit-nesseswhich experience has proven to be, in most in-stances, insignificant, each testified in a clear, concise,positive, candid, and convincing manner. The testimonyof each remained very much intact after cross-examina-tion. Since the Respondent chose to rest without callingany witnesses, their testimony stands unrebutted. I ampersuaded that they were telling the truth. Therefore,each of the General Counsel's witnesses is credited. Inaccordance with that testimony, I find as follows:B. The Supervisory Status of John LongThurman Browning and Wendell Kirk testified thatSupervisor John Long directed the work of the workcrews on which they served, under thegeneralsupervi-sion of the Respondent's superintendent, and admittedsupervisor,Ray Fink. New employees on a job wereusually told by Fink, as he pointed at Long, "That manover there will show you what to do." Long had thekeys to the work shop, and signed for material receivedinFink's absence, which was 40 to 50 percent of thetime.Since the testimony shows that during the period inquestion John Long possessed and exercised authoritywhich included some of the indicia of supervisory statusdescribed in Section 2(11) of the Act, I find that bothJohn Long and Ray Fink are now, and have been at alltimes material herein, supervisors within the meaning ofSection 2(11) of the Act,and agentsof the Respondentwithin the meaning of Section 2(13) of the Act.275 NLRB No. 63 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Background and the Origins of the Union'sCampaignAt all-times material herein, Marko Contractors, Inc.has been a West Virginia corporation, having offices inParkersburg,West Virginia, where it has been engagedin the business of a highway construction confractbr Assuch, the Company was one of the signers of a collec-tive-bargaining agreement between an association knownas the Constructors Labor Council of West Virginia,Inc., and a number of unions in the construction trades.After the agreement expired on December 15, 1981,Marko declined to honor the terms of the agreement fur-therand discontinued acceptingworkers from theUnions' hiring halls. Contending that the Company didnot-properly serve upon the Unions the required noticeof an intention to terminate the agreement, they filed suitin the United States District Court for the Southern Dis-trict of West Virginia and, likewise, instituted an organiz-ing campaign among Marko's - employees, in, October1982.The Respondent first employed Thurman Browningfor 4 days as a temporary employee in June 1981, whenhewas referred for work by, the Carpenters Union.Browning was again hired by Marko in November 1982,and worked near Barboursville,West Virginia, on abridge construction site together with=approximately- sixto eight other employees, under the supervision of Su-perintendent. Ray Fink and Supervisor John Long. Healsoworked on another -bridge Respondent was constructing near Branchland,West Virginia. Shortly after .he was employed by the Respondent in 1982, he was re-cruited by one of his neighbors -to assist in organizing theRespondent's employees. Browning-met with the Union'srepresentatives onNovember 29, 1982. He . signed aunion card, and acceded to the union organizers' requestthat he serve as an employee organizer in their organiza-tional drive. Thereafter, Browning,talked to other em-ployees in favor of the Union, attempted to persuade hisfellowworker,Wendell Kirk, to sign an authorizationcard, and arranged for Kirk to meet with the union rep-resentatives,ameetingwhich,Kirk never attended..Browning also talked-in favor of the Union to other ofhis fellow employees.D. TheViolationsof Section 8(a)(1) of the ActShortly after Browning's organizational efforts began,Respondent'sSupervisorsRay Fink and John Longbegan interrogating employees and threateningAem inwhat I find-to be a clear effort to stifle the organizationaldrive through an unlawful interference,restraint,and co-ercion.Thus,the following incidents occurred:Itwas the habit,of.a number of employees whoworked for the Respondent at the Barboursvillejobsiteto frequent a restaurant named the Pit and Parlor beforebeginning work each day. Among those who visited therestaurantwere Ray Fink,Thurman Browning, andWendell Kirk.During the period mid-December 1982through January 1983,Kirk utilized these sessions at thePit and Parlor in an effort to obtain information aboutthe Union and to discourage employees from organizing.Thus,Fink asked Browning on three or four occasionswhether a union had, talked to him about signing a card,or if the Union had contacted him. He also told Brown-ing that if the Union got in the Company would not beable to stay and would have to go bankrupt,because itcouldn't afford the union benefits. In addition, he askedWendell Kirk if anyone from the Union had called him,and, at another time, if he had heard any union talk orheard from anyonee from the Union.Fink also engagedin similar-activity on the jobsite. InJanuary he asked Browning if the Union had contactedhim,whileworking on the deck of the Barboursvillebridge.At another time at the same location, Fink in-quired concerning whether the Union had contactedBrowning, and what he had told them. At still anothertime, while Kirk and Browning were riding in a compa-ny truck on the job, Browning asked Fink how muchwork they were going to have that winter, and if theywould work all winter. Fink answered that they-had "allkinds of work" if the Union didn't get in. However, Finksaid that if the Union succeededin organizingthe Com-pany, they would have to go bankrupt because Markocouldn't afford the benefits.Wendell Kirk further described how on several otheroccasions he was told by Fink that the Company mighthave to fold up because of the Union'swages,that hedid not think the Company could afford the Union, andif the Union got in the Company might have to go intobankruptcy.On February 3 the building trades unions filed a peti-tion with the Board's Regional Office in Cincinnati seek-ing a representation election on behalf of theRespond-ent's construction project workers. Notice of the exist-ence of that petition was received by the Respondent onFebruary 7. On February 8, Browning, Kirk, and theother Barboursville employees were sent home early be-cause of bad weather. A few days later Browning re-ceived a telephone call from John Long, who instructedhim to report to the jobsite. Browning did so, and, whenhe arrived, entered into the following discussion withLong and Kirk. Long commented that Fink was notpresent because he was attendingameetingwith theUnion.and the Company "about something." He said thatsomebody was tipping the Union off and they were.going to get rid of him if they found out who it was.Following this discussion, no other employees appeared,and, consequently, Browning and Kirk were sent home.About a week later, after the weather had cleared,Browning telephoned Fink and inquired concerningwhen to report for work. Fink answered he did notknow, since a bunch of workers got with the Union andsigned union cards. Then Fink uttered. the accusation,"You. signed a card, didn't you?" Browning said he had,and Fink exclaimed, "Well." Browning ended the con-versation by telling Fink, "Call me whenever we. goback."Itwas not long thereafter that Kirk learned from hisnephew that work had resumed. However, when hecalled Fink, Kirk was told, "Well, we're not really goingfull blast right now, but in a day or so, or a few days, I'llgive you a ring." Later, when Kirk was recalled,, Finktold him, "I heard you had something to do with the MARKO CONTRACTORSunion'too.'That's one reason why I wasn't going to callyou' back." Fink said that he had changed his mind andcontacted Kirk in order to avoid having to train a newemployee.Three- or four days later, Fink asked Kirk if he hadheard anything from Browning. Kirk said he had not,and asked Fink why Browning had not been recalled.;Fink responded, "Well, I heard he had something to dowith the' union. He started the union down here."From the sequence of events recited above, it is clearthat the, interrogation of Browning and Kirk by the Re-spondent's supervisors was intended not for lawful pur-poses,-but was conducted with a view toward obtaininginformation upon which the Respondent could act in aretaliatorymanner, thereby discouraging the organiza-tionaleffort.Thus, the Respondent violated Section8(a)(1) of the Act by interrogating its employees, 'as al-leged in the complaint Further confirmation 'of this in-tention is supplied by the express and implied threats, ofretaliation and discharge which both accompanied andimmediately followed the questioning. I likewise findthese remarks to be violations of the Act, as alleged inthe complaint, and the Respondent will be ordered topost an appropriate notice to remedy these violations.E. The Failure to Recall Thurman Browning and HisSubsequent Discharge in Violation of Section 8(a)(3)and (1)I have already related, at the end of the preceding sec-tion of this decision, the conversation between Fink andKirk upon the resumption of work at the jobsite, inwhich Fink answered Kirk's question about why Brown-ing had not been recalled by saying that he had heardBrowning had something to do with the Union and hadstarted the Union "down here." In addition, the recordshows that Browning was the only employee who didnot return to work following this particular layoff. Nev-ertheless, four new employees were hired. Thereafter,Kirk informed Browning that they had returned to work,whereupon Browning called Fink and asked if he wasgoing to be among those recalled. Fink answered that hecould not use Browning at that time He denied hiringnew people at Barboursville, but admitted that he hadhired one at Branchland. Fink knew where Browninglived, and that it was closer for him to work at theBranchland site. One of the new employees employedafter the resumption drove the truck which Browninghad driven Another new worker was employed finishingconcrete. Since the Respondent did not honor traditionalconstruction craft guidelines, these duties were clearlyoneswhich Browning could have performed. On ap-proximatelyMay 9 Browning 'received a letter datedMay 6, from Nicholas Morey of the Respondent, stating,In reviewing our records, we have determinedthat our work demands in the foreseeable future aresuch that you will not be recalled to work; and wesuggest that you seek employment elsewhere.You have been terminated on our records.The letter was received at a time when the Respondent'soperations normally were in a hiring phase in expectation427of the resumption of work in the spring. The letter alsocoincided with the arrangements to conduct a mail ballotelection among the Respondent's employees during themonth of May.'I find that the Respondent violated Section8(a)(1) and(3) of the Act by failing and refusing to recall Browning,and by subsequently terminating him Following the in-terrogation of Browning and other of the Respondent'semployees, at the outset of the organizational drive in aneffort to acquire information on which to act, the Re-spondent threatened its employees with discharge, cessa-tion of operations, and other specific and implied repris-als if they selected 'the Union as their collective-bargain-ing representative. Thereafter, following the end of thelayoff for bad weather, Kirk was told specifically thatBrowning had not been recalled because he had some-,thing to do with the Union and had started the Unionthere. Likewise, Browning was told by Fink that he didnot' know when they would be returning to work be-cause a bunch of workers had got with the Union andsigned authorization cards. This was followed by a ques-tion concerning whether Browning signed a card. WhenBrowning admitted he had, Fink responded with a verysignificant "Well." Under all these circumstances, includ-ing the fact that new employees were hired to performwork which Browning could have performed, I find thatit is clear that Browning was not recalled from layoffand, in addition, was subsequently discharged because ofhis activities on behalf of the Union. Thus, the Respond-ent violated Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.The Respondentisanemployerengaged in com-merce within the meaning of Section 2(2), (6),-and (7) ofthe Act2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By coercively interrogating employeesconcerningtheir union activities, and thereafter threatening employ-eeswith discharge, cessation of the Company's oper-ations,no recall from layoff status,. and discharge be-cause of their union activities, the Respondent violatedSection 8(a)(1) of the Act. -4.By failing and refusing to recall ThurmanBrowningfrom layoffstatusduring February 1983, and by dis-charging him about May, 6, 1983, the Respondent violat-ed Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning of Sec-tion 2(6) and (7) of the Act.6.The Respondent did not violate the Act in any re-spects other than those specifically found.THE REMEDYHaving found that-the Respondent is engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act..Since the Respondent discriminatorily failed and re-fused to recall Thurman Browning from layoffstatus in 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 1983, and about May 6,1983, discharged himfrom Respondent'semployment,Ifind it necessary toorder that the Respondent make Browningwhole by of-fering him immediate and full reinstatement with back-pay computed on a quarterly basis, plus interest,as pre-scribed inF.W, WoolworthCo., 90 NLRB289 (1950);andFloridaSteel Corp.,231 NLRB 651 (1977).3I shall also order the Respondent to remove from itspersonnel files any references to the failure and refusal torecall Thurman Browning from layoff status in February1983, and his subsequent discharge about May 6, 1983,and notify him, inwriting that this has been done, andthat the evidence of - this unlawful action shall not beused as a, basis for 'future personnel actions against him.Furthermore,I shall order the Respondent to post an ap-propriate notice encompassing all violations found tohave occurred.,. -I-On these findings of fact and conclusions of law andon the entire recordI issue the following recommend-ed4ORDERful action shall not be used as a basis for future personnelactionsagainst him.(c)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and allother records nec-essary to analyze the amount of backpay due under the.termsof this Order.(d) Post at its Parkersburg, West Virginia offices andat itsjobsites copies of the attached notice marked "Ap-pendix."5 Copies of the notice, on forms provided by theRegionalDirector. for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all placeswhere notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondentto ensurethat the notices are not altered, de-faced, or covered by any other material. (e)Notify the Regional Director in writing within- 20days from the date of this Order what steps the, Re-spondenthas takento comply.The Respondent, Marko Contractors, Inc., Parkers-burg,West Virginia, its officers,' agents, successors, andassigns, shall1.Cease and desist from(a)Coercively interrogating any employee about unionsupport or union. activities.(b)Threatening employees that the Company willcease operations, or that they' will be discharged, or notrecalled from layoff, or be subjected to other reprisals,because of their union sympathies, activities, or desires.(c)Discharging or failing and refusing to recall fromlayoff Thurman Browning, or any other employee, forthe purpose of discouraging employees from engaging inunion or protected concerted activities for their mutualaid or protection.(d) In- any like or related manner interfering with, re-straining,or 'coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer Thurman Browning immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his -seniority or any other rights or, privilegespreviously enjoyed, and make him whole for any loss ofearningsand other benefits suffered as a result of the dis-cnmmation against him, in the manner set forth in theremedy section of the decision.`(b) Remove from its 'personnel files any references tothe failure and refusal to recall Thurman Browning fromlayoff status in February 1983, and his subsequent dis-charge about May 6, 1983, and notify him in writing thatthis has been done, and that the evidence of this unlaw-3 See generally IsisPlumbing Co,138 NLRB 716 (1962).4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedBoard and all objections to them shall be deemed waived for all pur-poses-5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgment -of the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees concerningtheir union activities in a manner which constitutes inter-ference, restraint, and coercion in violation of Section8(a)(1) of the ActWE WILL NOT threaten our employees with discharge,the cessation of our operations, that they will not be re-called from layoff status, -or with other unspecified re-prisals because of their union sympathies, activities, ordesires.-WE WILL NOT discharge employees nor fail or refuseto recall them from layoff status if the Laborers' DistrictCouncil of West Virginia, affiliated with the Laborers'InternationalUnion of North America, AFL-CIO, orany other labor organization, should be selected as theircollective-bargaining representative.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed to them- in Section 7 of the NationalLabor Relations Act.WE WILL offer Thurman Browning immediate and fullreinstatement to his former position or, if such positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings, MARKO CONTRACTORS429plus interest,he may have suffered as a result of our dis-unlawful discharge or failure and refusal to recall himcrimination against him.from layoff status will not be used as a basis for futureWE WILL remove from our-files any references to thepersonnel actions against him.discharge of Thurman Browning or our failure and refus-al to recall him from layoff status, and notify him inMARKO CONTRACTORS, INC.writing that this has been done,and that evidence of his